DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (U.S. Pub. 2017/0294957) in view of Olds (U.S. Patent 5,887,257) further in view of Radpour (U.S. Pub. No. 2016/0006500).
Regrading claim 1, Ravishankar teaches a method comprising: establishing a data session using a first channel having a first characteristic (latency) different than a second characteristic (latency) of a second channel (fig. 1-4, 6, page 4, par [0028-0029, 0031-0032]) (see the multiple access technologies, GEO, LEO, terrestrial wireless  provides for the advantage of low latency (as the LEO satellites travel in an orbit much closer to the Earth as compared to a Geo satellite, and data session or communications session each available access technology, the latency or transmission delay), wherein the first channel is a Low Earth Orbit (LEO) channel (209) and wherein the second channel is a Geosynchronous Equatorial Orbit (GEO) channel (109) (fig. 3-4, 6, page 4-5, par [0031, 0035]) (see a data communications system 400 where the VSAT 402 is configured to utilize multiple access/transmission technologies in parallel, and where the GEO and LEO satellite systems share a common core network and the VSAT is thereby able to use a single common IP address for both the LEO and GEO transport platforms, the respective LEO and GEO modem interfaces for the respective LEO/GEO satellite channels); 
 determining a type of traffic involved in the data session (fig. 3-7, page 1, 3-5, par [0007-009, ,0026-0028. 0032-0035]) (see  different types of data, such as voice over IP (VOIP) data, interactive data, media streaming data, bulk transfer data, Internet browsing data, etc. the satellite link is carrying all traffic types, namely voice, IP data and signaling); 
determining, based on the first characteristic (latency or transmission delay) of the first channel and the second characteristic (latency or transmission delay) of the second channel and the type of traffic involved, whether the second channel should be used for the data session (fig. 3-7, page 5, par [0032-0035]) (see determine the appropriate satellite transport (e.g., the LEO or the GEO) for the packets having the common satellite transport IP address as the VSAT destination IP address.  By way of example, the anchor gateway ASF may select the LEO transport for dedicated bearers that are established for delay sensitive traffic, and the GEO transport for dedicated bearers that are established for delay insensitive traffic.  FIG. 5 illustrates the network connectivity for the architecture of the system of FIG. 4, including the anchor gateway 501 between the LEO and GEO satellite gateways 205, 105 and the satellite core network 503); when the second channel should be used for the data session, then switching the data session from the first channel to the second channel (fig. 3-7, page 5-6, par 0035-0037]) (see switching, and inter-constellation links across geosynchronous earth orbit (GEO), medium earth orbit (MEO), and low earth orbit (LEO) orbits.  Onboard switching would improve dynamic utilization of aggregate satellite capacity by adapting individual uplink, downlink, and inter-satellite link capacities commensurate with the expected spatially and temporally varying traffic load, and switch traffic being carried over a LEO transport to a GEO transport, or vice versa.); and 
periodically monitoring (examination, looking,  traffic flow monitoring) the data session to determine (traffic or data classifier), whether the second channel (GEO satellite channels) should continue to be used for the data session (fig. 1-7, page 1, 5, par [0005-0006, 0033, 0035-0037]). 
Ravishankar teaches a systems must make use of traffic flow monitoring and characterization techniques, such as deep packet inspection to provide adequate differentiated prioritization for conversational, interactive, streaming, and background traffic, and inter-orbit (e.g., LEO-GEO) inter-satellite cross links 601 for transmission of data directly between a GEO satellite 101 and the LEO satellites 202 of a low Earth orbit constellation, a routing decision may be made to switch traffic being carried over a LEO transport to a GEO transport, or vice versa; that is obvious to monitoring the data session to determine whether the second channel (GEO satellite channels/ characterization) should continue to be used for the data session ((fig. 1-7, page 1, 5, par [0005-0006, 0033, 0035, 0037]). 
However, Olds teaches to monitoring the data session to determine whether the second channel (GEO satellite channels) should continue to be used for the data session (fig. 1-5, col. 11, lines 22-27, and lines 44-67), 
(see the GEO satellite establishes and monitors a communication channel with subscriber equipment when instructed to do so by a system control center.  The system control center has provided 
information to establish a communication channel for time delay non-sensitive services, and If the services are not delay sensitive, the GEO satellites can provide the communication services).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ravishankar with Olds, in order to provide the hybrid satellite system contains a GEO constellation and a LEO constellation.  For example, delay sensitive services are routed over the LEO constellation which has little propagation delay and non-delay sensitive services and signaling are routed over the GEO satellites because of their stability and generally large capacity (see suggested by Olds on col. 2, lines 34-41).

.	Still regarding claim 1, see rejection above, and 
Ravishankar teaches a wireless hot spot might make use of both GEO and LEO technologies for backhaul and the cellular modem 306 provides for a cellular transmission path, via the eNodeB 310 and respective cellular channels currently serving the cell within which the VSAT is located, to the cellular 
core network 312 and the external networks 107  (fig. 3-6, page 2, 4, par [0021, 0031]). 
But Ravishankar does not mention the newly added limitation of: a cellular data backhaul session using a first channel.
However, such teaching is taught by Radpour: “a cellular data backhaul session using a first channel (fig. 1, 10, page 1, 7, par [0001, 0045]) (see wireless communications, e.g., to a satellite packet network for cellular backhaul of access point devices, and a satellite that facilitates scheduling and/or 
modulating signals transmitted via wireless backhaul links and a wireless communication environment 1000, with associated components for operation of packet access for cellular backhaul of wireless access points via satellite links).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ravishankar and Olds with Radpour, in order to provide high-speed IP broadband services to the UE using the 4G/LTE mobile IP services through wireless access points that are backhauled from the satellite links in a packet access mode.  
The scarce satellite space segment is shared between all the wireless access points in satellite's footprint, in a spectrally efficient manner, wherein the spectrum is used by a given wireless access point only when the wireless access point needs to transmit or receive data but otherwise is available to other UEs 
and/or wireless access points easier (see suggested by Radpour on page 2, par [0020]).

Regrading claim 11, Ravishankar teaches a system (fig. 3-6) comprising: a terrestrial base station (303, 310, 205, 103, 105) (fig. 1, 3-6, page 3-5, par [0025, 0029, 0031, 0035]); 
 a first channel having a first characteristic (latency or transmission delay), the first channel in communication with the terrestrial base station (303, 310, 205, 103, 105), wherein the first channel is a Low Earth Orbit (LEO) channel and wherein a f a data session is established using the first channel (Low Earth Orbit (LEO) channel (209)) (fig. 3-4, 6, page 4-5, par [0031, 0035]) (see a data communications system 400 where the VSAT 402 is configured to utilize multiple access/transmission technologies in parallel, and where the GEO and LEO satellite systems share a common core network and the VSAT is thereby able to use a single common IP address for both the LEO and GEO transport platforms, the respective LEO and GEO modem interfaces for the respective LEO/GEO satellite channels); 
a second channel having a second characteristic (latency or transmission delay, QoS), the second channel in communication with the terrestrial base station (303, 310, 205, 103, 105), wherein the second channel is a Geosynchronous Equatorial Orbit (GEO) channel and wherein the second characteristic is different (compared) from the first characteristic (fig. 3-4, 6, page 4-5, par [0027, 0029, 0031-0032, 0035]) (see a data communications system 400 where the VSAT 402 is configured to utilize multiple access/transmission technologies in parallel, and where the GEO and LEO satellite systems share a common core network and the VSAT is thereby able to use a single common IP address for both the LEO and GEO transport platforms, the respective LEO and GEO modem interfaces for the respective LEO/GEO satellite channels, and Different applications have different data transmission requirements for adequate or appropriate performance or quality of service (QOS).  For example, voice and gaming applications are very delay sensitive, streaming is jitter sensitive, web browsing is error sensitive and moderately delay sensitive, and e-mail is error sensitive.  To this end LEO satellite systems can be employed to address traffic for the more delay sensitive applications, for the advantage of low latency (as the LEO satellites travel in an orbit much closer to the Earth as compared to a Geo satellite ); 
 wherein a determination is made, based on the first characteristic of the first channel and the second characteristic of the second channel and the type of traffic involved in the data session (fig. 3-7, page 5, par [0032-0035]), whether the second channel should be used for the data session (fig. 3-7, page 5-6, par 0035-0037]) (see switching, and inter-constellation links across geosynchronous earth orbit (GEO), medium earth orbit (MEO), and low earth orbit (LEO) orbits.  Onboard switching would improve dynamic utilization of aggregate satellite capacity by adapting individual uplink, downlink, and inter-satellite link capacities commensurate with the expected spatially and temporally varying traffic load, and switch traffic being carried over a LEO transport to a GEO transport, or vice versa.); and 
when the second channel should be used for the data session, then the data session is switched from the first channel to the second channel and wherein the data session is periodically monitored to determine whether the second channel should continue to be used for the data session (fig. 1-7, page 1, 5, par [0005-0006, 0033, 0035-0037]). 
Ravishankar teaches a systems must make use of traffic flow monitoring and characterization techniques, such as deep packet inspection to provide adequate differentiated prioritization for conversational, interactive, streaming, and background traffic, and inter-orbit (e.g., LEO-GEO) inter-satellite cross links 601 for transmission of data directly between a GEO satellite 101 and the LEO satellites 202 of a low Earth orbit constellation, a routing decision may be made to switch traffic being carried over a LEO transport to a GEO transport, or vice versa; that is obvious to monitoring the data session to determine whether the second channel (GEO satellite channels/ characterization) should continue to be used for the data session ((fig. 1-7, page 1, 5, par [0005-0006, 0033, 0035, 0037]). 
However, Olds teaches to monitoring the data session to determine whether the second channel (GEO satellite channels) should continue to be used for the data session (fig. 1-5, col. 11, lines 22-27, and lines 44-67), 
(see the GEO satellite establishes and monitors a communication channel with subscriber equipment when instructed to do so by a system control center.  The system control center has provided 
information to establish a communication channel for time delay non-sensitive services, and If the services are not delay sensitive, the GEO satellites can provide the communication services).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ravishankar with Olds, in order to provide the hybrid satellite system contains a GEO constellation and a LEO constellation.  For example, delay sensitive services are routed over the LEO constellation which has little propagation delay and non-delay sensitive services and signaling are routed over the GEO satellites because of their stability and generally large capacity (see suggested by Olds on col. 2, lines 34-41).
 
.  	 Still regarding claim 11, see rejection above, and 
Ravishankar teaches a wireless hot spot might make use of both GEO and LEO technologies for backhaul and the cellular modem 306 provides for a cellular transmission path, via the eNodeB 310 and respective cellular channels currently serving the cell within which the VSAT is located, to the cellular 
core network 312 and the external networks 107  (fig. 3-6, page 2, 4, par [0021, 0031]). 
Ravishankar teaches a wireless hot spot might make use of both GEO and LEO technologies for backhaul and the cellular modem 306 provides for a cellular transmission path, via the eNodeB 310 and respective cellular channels currently serving the cell within which the VSAT is located, to the cellular 
core network 312 and the external networks 107  (fig. 3-6, page 2, 4, par [0021, 0031]). 
But Ravishankar does not mention the newly added limitation of: a cellular data backhaul session using a first channel.
However, such teaching is taught by Radpour: “a cellular data backhaul session using a first channel (fig. 1, 10, page 1, 7, par [0001, 0045]) (see wireless communications, e.g., to a satellite packet network for cellular backhaul of access point devices, and a satellite that facilitates scheduling and/or 
modulating signals transmitted via wireless backhaul links and a wireless communication environment 1000, with associated components for operation of packet access for cellular backhaul of wireless access points via satellite links).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ravishankar and Olds with Radpour, in order to provide high-speed IP broadband services to the UE using the 4G/LTE mobile IP services through wireless access points that are backhauled from the satellite links in a packet access mode.  
The scarce satellite space segment is shared between all the wireless access points in satellite's footprint, in a spectrally efficient manner, wherein the spectrum is used by a given wireless access point only when the wireless access point needs to transmit or receive data but otherwise is available to other UEs 
and/or wireless access points easier (see suggested by Radpour on page 2, par [0020]).




Regrading claims 2 and 12, Radpour teaches wherein the establishing a data session using a first channel comprises establishing a data session using an Internet of Things (IoT) channel (fig. 1, 3, page 3 par [0025]) (see the wireless access points 102.sub.1-102.sub.N can be the same as (or substantially similar to) a wireless access point (not shown) that utilizes a wired backhaul link, and the LTE-based devices can perform machine-to-machine (M2M) and Internet of Things (IoT) communication).

Regrading claims 3 and 13, Ravishankar teaches wherein using a second channel (109) comprises using an IoT channel (107/310) or a cellular channel (301/312) (fig. 1, 3, page 3, par [0025-0026, 0031, 0035]) 
(see 5G evolution of terrestrial wireless systems from 4G, for user Internet protocol (IP) data destined for a remote external IP network 107 (such as the Internet or a corporate virtual private network (VPN)), a very small aperture terminal (VSAT) (which may also be referred to as a user terminal--UT) receives Internet protocol (IP) data 115 from, for example, user applications running on connected user devices (not shown in the Figure).  The IP data may comprise data from various different devices/applications, such as voice over IP (VOIP) data, interactive data, media streaming data, bulk transfer data, Internet browsing data, etc. The VSAT processes the data for transmission, via the GEO satellite, to the GEO satellite gateway). And see;
Radpour also teaches wherein using a second channel comprises using an IoT channel or a cellular channel (fig. 1, 3, page 3, par [0019, 0025]) (see the wireless access points 102.sub.1-102.sub.N can be the same as (or substantially similar to) a wireless access point (not shown) that utilizes a wired backhaul link, and the LTE-based devices can perform machine-to-machine (M2M) and Internet of Things (IoT) communication, and provide voice over Internet protocol (VoIP), Internet/broadband access, and/or internet protocol (IP) services for subscribers (e.g., using mobile devices, such as, but not limited to cellular phones).


Regrading claims 4 and 14, Ravishankar teaches determining, based on the first characteristic (latency/delay) of the first channel and the second characteristic (latency/delay) of the second channel comprises determining wherein the first characteristic is latency of the first channel and the second characteristic is latency of the second channel (fig. 3-6, page 1, 5-6, par [0009, 0028, 0032-0033, 0037]) (see the VSAT has access to the multiple access technologies, GEO, LEO, terrestrial wireless and wireline technologies.  As such, the VSAT may transmit data via all of the available transport technologies in parallel, or any sub-combination thereof, at any given time, an estimated throughput of each available access technology, the latency or transmission delay of each available access technology, the traffic or data classifier may be configured to classify the packets of each data or session flow based on respective requirements and characteristics of the different data flows.)
  
Regrading claims 5 and 15, Ravishankar teaches determining, based on the first characteristic (latency/delay) of the first channel and the second characteristic (latency/delay) of the second channel comprises determining wherein the first characteristic is cost associated with the first channel and the second characteristic is cost associated with the second channel (fig. 3-6, page 5-6, par [0032-0033, 0037]) (see the latency or transmission delay of each available access technology, the transmission reliability of each of the available access technologies, and the associated cost of each of the available access technologies). 
 
Regrading claims 6 and 16, Ravishankar teaches determining, based on the first characteristic(latency/delay) of the first channel (209/211/LEO) comprises determining wherein the first characteristic is an availability of the first channel (fig. 3, page 1, 4-5, par [0011, 0027, 0031-0033]) (see requirements and characteristics of the different data flows, and GEO, LEO, terrestrial wireless, the latency or transmission delay of each available access technology, the transmission reliability of each of the available access technologies). 
 
Regrading claims 7 and 17, Ravishankar teaches determining, based on the first characteristic of the first channel and the second characteristic of the second channel comprises determining wherein the first characteristic or the second characteristic is at least one Quality of Service (QOS) performance metric associated with the data session (fig. 1, 3-6, page 1, 4-5, par [0008-009, 0027-0028, 0033]) (see the satellite link is carrying all traffic types, namely voice, IP data and signaling.  Different applications have different data transmission requirements for adequate or appropriate performance or quality of service (QOS)). 
 
Regrading claims 8 and 18, Ravishankar teaches wherein using the first channel (209) comprises using the LEO (fig. 2-3), and further comprising communicating with the LEO using a Very Small Aperture Terminal (VSAT) (203/303) (fig. 2-3, page 4, par [0027-0029]) . 
 
Regrading claims 9 and 19, Ravishankar teaches the data session comprises a first part and a second part (handed over (switched)), and using the first channel for the first part of the data session and using the second channel for the second part of the data session (fig. 3-6, page 1, 4-5, par [0010, 0028-0029, 0032-0035-0037])
 (see the VSAT has access to the multiple access technologies, GEO, LEO, terrestrial wireless and wireline technologies.  As such, the VSAT may transmit data via all of the available transport technologies in parallel, or any sub-combination thereof, at any given time, perform the data transmission of each currently active application data session or communications session. the access selection function/processor will chose the appropriate transmission platform for a particular application or service data session based on quality of service or other transmission requirements of the application or service, the traffic or data classifier may be configured to classify the packets of each data or session flow based on respective requirements and characteristics of the different data flows, and  various different reasons, a routing decision may be made to switch traffic being carried over a LEO transport to a GEO transport, or vice versa ). 
Regrading claims 10 and 20, Ravishankar teaches using the first channel comprises using signaling data for the first part of the data session and wherein using the second channel comprises using data traffic for the second part of the data session (fig. 3-7, page 1, 5-6, par [0011, 0031-0033, 0037])
 (see the VSAT has access to the multiple access technologies, GEO, LEO, terrestrial wireless and wireline technologies.  As such, the VSAT may transmit data via all of the available transport technologies in parallel, to perform the data transmission of each currently active application data session or communications session, service data session based on quality of service or other transmission requirements of the application or service.  For example, VOIP session data is generally susceptible to latency or transmission delay, data sessions would get reassembled at the destination gateway or router node, based on the header data of the individual data packets, for transmission of the received 
user application data (e.g., IP data received from various user devices/user applications--such as interactive data, VOIP data, bulk traffic, Internet browsing traffic, streaming media, etc.). ).

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/             Primary Examiner, Art Unit 2648                                                                                                                                                                                           
August 2, 2021